Title: Friday June 20th.
From: Adams, John
To: 


       I must not say so much about my self, nor so much about Hollis and Thayer by Name. I may declaim against Strife, and a litigious Spirit, and about the dirty Dablers in the Law.
       I have a very good Regard for Lt. White, but he must allow me to have a much greater Veneration for the Law. To see the Forms and Processes of Law and Justice thus prostituted, (I must say prostituted) to revenge an imaginary Indignity, offered in a Tavern over a Chereful Bowl or enlivening Mug. To have a mere Piece of Jocular Amuzement, thus hitched into an Action at Law, a mere frolick converted into a Law suit, is a Degree of meanness that deserves no Mercy and shall have none from me. I don’t think Lt. White considered the Nature and the Consequences of this Action, before he brought it. If he had he never would have brot it. He has too much Honour to have brot it. But I suppose the Case was this. Lt. White was a little chagrined, that my Client had for once outwitted him, and in a Miff, or a Bravado, I say a Miff or a Bravado, sees Hollis and asks his Opinion. And Hollis glad of an opportunity to draw a Writ, instantly encourages the suit, and the suit was brot. And when once brot, it was too late to repent. But I dare say he has been severely sorry, that he ever brot it, and will have still further Occasion to be sorry before it Ends.
       As to the Hat, Either it was a Bargain and Sale or it was not. If it was a Bargain and sale, The Hat is my Clients and the Price agreed upon, which was the Copper, delivered at the very Time, is Lt. Whites. But if it was not a Contract, but only a frolick and no one in Earnest, as I suppose it was, then the Property of the Hat continues in Lt. White, and he is welcome to take it, returning us our Copper.
       Rode to Germantown in the morning. Cranch says that the Grindstone is found in the Coal Mines in Europe. The Coal lies in Apart­ments, strongly fortified with Partitions of this stone, and this stone forms the Covering over Head, &c. I took Notice of the Rock Weed, they were burning into Kelp and I find there are a great Variety of Species of it. Some of it grows out of the Rock, a small stalk, which soon spreads into several Brainches, and each of those Branches into several others, with those little Bubbles or Bladders, full of Air, scattered along at little Distances, on every Branch and Sprig, but at the End of Each twigg or Sprig, hangs a large Pod, full of seed incased in a spongy substance. We went down to some large stones, which had been thrown over between high Water and low water mark 2 or 3 Years ago. These stones are all grown over with the Rock Weed. The seed, We suppose is deposited by the Water upon the Rock, takes Root and grows. It grows very fast to the Rock and when you pull, you will sometimes break the stalk, sometimes pull off a flake of the Rock with it, and sometimes take the Weed, as it seems to me, fairly up by the roots, and the Roots are little fine Spiculae, finer than the Point of the finest Needle. These Roots insert themselves into the Pores of the Rock and thence draw Nourishment. And the connoiseurs say, that some Rocks will produce Weeds, large and rank and strong, while others, laid in the same Place at the same time, will produce only a meagre, short, lingering one. They seem to take a deeper and stronger Root, in Timber and Planks, as on the sides of Wharfes, than they do in Rocks. The salt Water seems to be impregnated with the seeds of it, for whenever a Rock is thrown below high Water mark, immediately a Crop of these Weeds Spring up. It is excellent Manure for the Soil. The salts and sulphurs in it are very good. When they thro it into the Kelp Kiln, it is of a dark brown, or a dirty Yellow, but after it has been heated in the Kiln, it turns of a bright clear green. The Fire occasions some Change in the Configuration of the surface, that reflects green Rays most plentifully, where it used to reflect yellow and brown. They burn it into an ashes, which is a fixed salt, which they call Kelp. 20 Tons of the Weeds will produce about one Ton of the ashes. It tastes a little like Gun powder, it smells like marsh Mud, like a muddy Creak, &c. It has a saltish, sulphurous Taste and Smell. —The Deacon shewed us a Sort of Stone, that the old Glass Company brought from Connecticut, to use instead of Grindstone, for the furnace. He called it stone of the asbestus Kind. Dr. Eliot used it in his  and never found the fire made any Impression on it. But the Glass men found it dissolved in about 4 months. They call it a Cotten stone. It seems to have no Gritt at all, it feels as soft as soap. It cost the Company about  or £900.—Thus, the first Es­says, generally rude, and unsuccessful, prove burdensome instead of profitable.
      